Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/30/2020 is acknowledged.

Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/30/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Such limitations which invoked 35 U.S.C. 112(f) are:
“means for retaining the filter unit therein” of claim 1, ll. 6-7 is taken in accordance with the specification as a filter catch.  See [0004].

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, 13 the scope of resiliently deformable is a relative term and not defined by the claim limitation itself.  This renders the claim scope vague and indefinite under 35 U.S.C. 112(b).  Examiner has interpreted that resiliently deformable means that the first cap portion acts as a solid in its stress vs. strain curve such that it resists deformation and will return to its original shape when a load is removed.  This is a spring-like treatment.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 7 depends from claim 6, which requires an circumference difference between the lower interior section and the upper interior section.  This implicitly creates an area of reduced circumference between the upper interior section and the lower interior section.  Therefore claim 7 does not narrow the claim from which it depends, claim 6, and a rejection under 35 U.S.C. 112(d) is appropriate. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 7, 10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gay, Joel (US 2017/0105447) and further in view of Grano et al. (US 2012/0186593).

	Regarding claim 1, Gay discloses a portable (mouthpieces are portable) apparatus (see mouthpiece of title) (what follows is an intended use) for holding a smoke filter, the apparatus comprising:
	A filter unit (see mouthpiece and filter 10 of [0035]) having a first filter opening and a second filter opening (see Fig. 1-3), the filter unit further comprising a filter chamber (filter 20 is in filter chamber, Examiner is interpreting the filter chamber as Applicant is – that it is the volume of space where the filter resides) configured for holding the smoke filter (see filter 20, Id) such that air (manner of operating) entering the first filter opening must pass through the smoke filter to reach the second filter opening;
A body portion comprising means for retaining the filter unit therein (the means is the structure of the apparatus – Examiner is interpreting the means for retaining the filter unit therein as corresponding to the shape of the apparatus and the filter being compatible), the body portion further comprising a mouth opening (see annotated drawing below);
A first cap portion (see 100 of Fig. 7-8, the mouthpiece is attachable to and detachable from a body of a bowl) configured for releasable securing of the body portion (see end 51 of 
Wherein the filter unit creates a hermetic seal against the first cap portion and around the mouth opening when the first cap portion is secured to the body portion (see [0037] – an 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Mouth opening)][AltContent: textbox (Means for retaining 32a)][AltContent: arrow][AltContent: arrow][AltContent: textbox (second filter opening)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First filter opening)]	
    PNG
    media_image1.png
    770
    514
    media_image1.png
    Greyscale




[AltContent: arrow][AltContent: textbox (Non- tapered portion)][AltContent: arrow][AltContent: textbox (Conically tapered portion)][AltContent: arrow][AltContent: textbox (shoulder)][AltContent: textbox (First ridge)][AltContent: arrow][AltContent: textbox (Cap portion 100
Body portion is glassware 50)]
    PNG
    media_image2.png
    761
    539
    media_image2.png
    Greyscale





Gay does not disclose a second cap portion having a second cap opening, the second cap opening larger than the mouth opening, the second cap portion having a second cap 
	In the same field of endeavor, Grano discloses a second cap portion (see filter sections 12 and 20) having a second cap opening, the second cap portion configured for releasably securing to the body portion with the mouth opening disposed therein.  See Fig. 1-2.
	Grano had the benefit that the second cap portion allowed for the improved results with a stack arranged in series flow.  See [0014].  Grano had the benefit that it allowed for having multiple filtration elements, in series, allowing the entrapment of undesired filter materials and filtered materials. [0005].
Grano does not disclose wherein the second cap opening is larger than the mouth opening.
To make the second cap opening larger than the mouth opening would have been a mere change in size or dimension of a component.  See MPEP 2144.04(V)(A).  The Grano reference recognizes that the diameters of the various components can vary for assembly.  See [0011] (“Filter section 20 has a reduced diameter end portion 22, which enters an adjacent end portion of filter section 12 during a telescopic assembly of the two sections. A pair of small spring clips 24,24 are provided on opposite sides of the reduced diameter end portion 22 and, when the sections 12 and 20 are assembled, the clips co-operate with an internal annular groove 26,”)
	Doing so allowed for mating of the respective components in assembly of the apparatus and would have been the change in size or dimension of a component.  [0011].
	A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the second cap portion of Grano with the apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so would have been a change in size or dimension of a component and would have allowed for the entrapment of the filter materials and filtered materials.

	Regarding claim 2, Gay discloses wherein the first cap portion comprises a shoulder for aligning with an exterior of the body portion.  See cited portions of Gay in rejection of claim 1 above.  See annotated drawings above.  The shoulder is the mating portion where the shaft meets with the body portion.
	
	Regarding claim 3, Gay discloses wherein the first cap portion comprises a first channel for engaging a first ridge on the body portion.   See Figs of Gay - the channel is the path from the first filter opening to the second filter opening.  Examiner is interpreting the claimed subject matter as Applicant appears to be in the instant specification and drawings.  See [0024] and Fig. 3A, item 26 of the instant specification and drawings.

	Regarding claim 5, Gay discloses wherein the first cap portion comprises a separable (capable of being separated once) resiliently deformable (resisting deformation – behaving like a solid) plug portion forming the projection (11).  
While the body of the smoking article/pipe is taken to be made from plastic/polymer (see [0040]) which can have viscoelastic/fluid-like properties in response to loads and deformations 
It is taken to mean that objects made from such materials return to their initial shape after a load is released from object, when such load is less than the ultimate yield/tensile strength of the specific plastic material.  If the mouthpiece were made of glass, as indicated that the body of the pipe of the cited Gay reference (See [0008]), then when mating one might crack the other due to differences in size and shape causing stresses within the two articles mating surfaces.  This problem gets worse when the apparatus is heated, as glasses, can shrink or stretch when at various temperatures, making it difficult to separate the glass mouthpiece from the glass pipe body under certain heating/cooling conditions experiences under normal use.  

Regarding claim 7, Gay discloses further comprising an area of reduced circumference between an upper interior section and the lower interior section.

Regarding claim 10, Gay discloses wherein the body portion comprises a grip (a place for holding) on the exterior of the upper interior portion.  See Fig. 4-5.  While these are cartoon-style drawings, Examiner recognizes that the tapering of the exterior upper interior portion makes the apparatus easier to handle and can be considered a grip to one of ordinary skill in the art.
12, Gay disclose further comprising a mouth ridge surrounding the mouth opening.  See figure 2 .  Rounded edge 31 of [0035].

	Regarding claim 13, see mouthpiece of [0040], glass of [0008].  That the mouthpiece is resiliently deformable is taken as it will deform a certain amount when mating to the body such that when it is removed, it returns to its original shape.  This implies that there is a certain geometrical/size difference relationship between the two structures that there is a stress/strain induced on one of the mouthpiece and the body by the other one of the mouthpiece and the body.  When they are separate, that the plastic mouthpiece is taken as to return to its initial shape is meaning that it is resiliently deformable, which any plastic would be, when mated with a glass body with the proper geometry.

	Regarding claim 14, Gay discloses wherein the filter unit is conical in exterior profile.  See annotated Figure.  There is a conical section that is the profile of the mouthpiece.

	Regarding claim 15, Gay disclose wherein the filter unit comprises a filter catch adjacent the filter chamber.  See screening portion 22 of Fig. 3.  This is interpreted as the filter catch as filter 20 sits in the shape of the mouthpiece corresponding to the filter catch.

	Regarding claim 16, Gay discloses wherein the filter unit comprises a conical portion between the filter chamber and the first cap portion.  See annotated Figs. Id. 
	
Claim(s) 4, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 2017/0105447) and further in view of Grano et al. (US 2012/0186593) and Hcu (US 2003/0234024).

4, Gay discloses wherein the projection comprises a conically tapered portion (see annotated Fig).
	Gay does not disclose wherein the conically tapered portion disposed between the non-tapered portion and the body portion.
	In the same field of endeavor of recessed mouthpieces, Hcu discloses the conically tapered portion disposed between the non-tapered portion and the body portion.  See Fig. 5. Abs. [0008], [0018]-[0019], claim 1 all disclose a conical tapered section of the mouthpiece.  [AltContent: arrow][AltContent: textbox (Tapered portion near 100
Non-tapered portion downstream of 100
Body portion 400)]
    PNG
    media_image3.png
    547
    694
    media_image3.png
    Greyscale

	Addition of the conical tapered portion of Hcu to the apparatus/product of Gay had the benefit that it allowed for the ease of gripping in the mouth of the apparatus by the user.  This was desirable in the apparatus of Gay.
	Therefore, it would have been obvious to one of ordinary skill in the art to add the conical tapered element of Hcu between the non-tapered location of the mouthpiece with respect to the 

Regarding claim 8, Gay does not disclose a plurality of circumferential interior catches (what follows is an intended use of the catches) for engaging the filter unit.   
In the same field of endeavor of cigarette holders (see title), Hcu discloses wherein the apparatus has a plurality of circumferential interior catches/threads for engaging the filtering member.  See [0005].
Hcu had the benefit that it improved the structure of the cigarette holder and reduced the amount of nicotine and tar inhaled by the user.  [0002]. Furthermore, the catches allow for better holding of the filter unit which is an advantage.  Better holding of the filter unit was desirable in the apparatus of Gay.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the circumferentially interior catches (threads) of Hcu with the apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved structure of the cigarette holder and reduced the amount of nicotine or tar inhaled by the user.

Regarding claim 9, Gay does not disclose wherein the filter unit comprises a plurality of filter unit grips configured to align with and seat in the interior catches.  
In the same field of endeavor, Hcu discloses wherein the filter unit comprises a plurality of filter unit grips configured to align with and seat in the interior catches.  See threaded rod portion.  See cited portions of Hcu.
The catches allow for better holding of the filter unit which is an advantage.  Better holding of the filter unit was desirable in the apparatus of Gay.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gay, Joel (US 2017/0105447) and further in view of Grano et al. (US 2012/0186593) and Hu (US 2004/0173223).
Regarding claim 6, Gay does not discloses wherein the body portion is conical, comprising an upper interior section and a lower interior section smaller in circumference than the upper interior section.  See annotated figure below.
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (lower interior section)][AltContent: arrow][AltContent: textbox (Upper interior section)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    621
    539
    media_image4.png
    Greyscale


	In the same field of endeavor of smoking article design, Hu discloses wherein the body portion is conical (see claims 3, 6), comprising an upper interior section and a lower interior section smaller in circumference than the upper interior section.
[AltContent: arrow][AltContent: textbox (Lower interior section (smaller diameter))][AltContent: arrow][AltContent: textbox (Upper interior section (larger diameter))]	
    PNG
    media_image5.png
    634
    535
    media_image5.png
    Greyscale

Hu was a known configuration for such apparatuses and, as compared to Gay, was the change in shape or configuration of a component of the product/apparatus.  See MPEP 2144.04(IV)(B).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the conical body of Hu with the apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so was the selection of a known design for its intended use and a change in shape to one of ordinary skill in the art.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gay (US 2017/0105447) and further in view of Grano (US 2012/0186593) and Prog (US 2018/0116276).
Regarding claim 11, Gay does not discloses wherein the body portion comprises hand grips on the exterior of the lower interior portion.
In the same field of endeavor of tobacco mouthpieces (see title), Prog discloses wherein the body portion comprises hand grips on the exterior of the lower portion.  See Fig. 1 (118), [0026].
Prog allowed for the improved handling of the portable apparatus.  This was desirable in the apparatus of Gay.
Therefore, it would have been obvious to one of ordinary skill in the art to add the conical tapering as a hand grip of Prog in the apparatus of Gay to arrive at the claimed invention before the effective filing date because doing so improved grip in the user’s mouth and increased the number of filters in the flow path.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712